 1
                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSHUA GRUNWALD,                         Case No. 8:19-cv-02043-DSF-AFM
12
                         Petitioner,
              v.                              JUDGMENT
13

14   PATRICK COVELLO, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of JOSHUA GRUNWALD,
18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24         IT IS SO ORDERED.
25   DATED: January 13, 2020
26                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
27

28
